Title: Benjamin Smith Barton to Thomas Jefferson, 19 February 1815
From: Barton, Benjamin Smith
To: Jefferson, Thomas


          Dear Sir, Philadelphia, Feb. 19. 1815.
          In a b about 3 weeks, perhaps less, I shall sail for Europe. I shall visit France; the borders at least of Italy; & England (for a short time) on my return. my first & great object is the recovery of my health, which has suffered most severely this winter: indeed, a few days ago, I was so ill, that I hardly hoped to be able to take the voyage.—Besides my health, I have some favourite schemes in science in view. I shall not go wholly a stranger; but I still know, that letters from you, to any of your Europpean friends, especially the men of science & letters, will be eminently acceptable to me or any thing in a general way.—I am unacquainted with Mr Monroe, our Secretary. But you best know what would be useful to me.
          Can I be of any service to you in Europe? I hope to visit Florence, where I may pick up something curious, relative to our country. Can you point out any objects for my inquiry? where do you think, Sir, I may chance to pass my summer, most agreeably to my health? Great heat is distressing to me.
          whatever letters you may think proper to give me, I shall be happy to receive as early as you can: as I shall sail by the first good conveyance: to a French port, if I can.
          I feel as though I stand, as an American, upon higher ground now in Europe, than before the war. We can hardly have fallen in the estimation of Europe.—
          I beg you to present my best respects to Col. Randolpth & all your family: & be assured, that I am, with very high respect, Dear Sir,
          Your very obedient servant, &c., &c.,B. S. Barton.
         